Exhibit SOUTHSIDE BANCSHARES, INC. ANNOUNCES RECORD EARNINGS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2008 NASDAQ Global Select Market Symbol - "SBSI" Tyler, Texas (Oct. 27, 2008) Southside Bancshares, Inc. (“Southside” or the “Company”) today reported its financial results for the three and nine months ended September30, 2008. Southside reported record net income of $6.3 million for the three months ended September 30, 2008, an increase of $2.8 million, or 78.6%, when compared to $3.5 million for the same period in 2007. Net income for the nine months ended September 30, 2008, increased $8.5 million, or 71.5%, to $20.3 million from $11.9 million, for the same period in 2007. Earnings per fully diluted share increased $0.19, or 76.0%, to $0.44 for the three months ended September 30, 2008, compared to $0.25 for the same period in 2007.Earnings per fully diluted share increased $0.59, or 70.2%, to $1.43 for the nine months ended September 30, 2008, compared to $0.84 for the same period in 2007. The return on average shareholders’ equity for the nine months ended September 30, 2008, increased to 19.19%, compared to 13.68%, for the same period in 2007.The return on average assets increased to 1.18%, for the nine months ended September 30, 2008, compared to 0.86%, for the same period in “2008 will be remembered as the year of the credit crisis, liquidity pressures and unparalleled volatility.As financial markets became increasingly dysfunctional, the global government response became increasingly aggressive.Current economic troubles are not the product of recent decisions, but rather are the result of decisions made over many years.Fortunately for Southside, the product of our long term decisions did not result in a third quarter marked by crisis management or reactive behavior.Rather, we were able to concentrate on executing our business plan designed to positively impact current earnings and enhance future franchise value” stated B. G. Hartley, Chairman and CEO of Southside Bancshares, Inc.“Against this backdrop of financial uncertainty, we are exceptionally pleased to announce record net income for the third quarter and nine months ended September 30, 2008.The earnings reported today continue to be in large measure the result of strategic investments and decisions initiated, in some cases, years ago.I would like to update you on a few of our initiatives and benchmarks.” “For several quarters up to and ending June 30, 2007, the size of our balance sheet was in a period of no growth or actual shrinkage.Beginning with the third quarter of 2007 we began deliberately increasing the size of the balance sheet and as of September 30, 2008 assets had grown from $1.8 billion at June 30, 2007 to $2.5 billion.Asset growth during this period included $152.3 million due to the acquisition of Fort Worth National Bank (“FWNB”) in October of 2007, $113.0 million in loan growth (including Southside Financial Group “SFG”) and a $397.2 million increase in the securities portfolio.Funding for these earning assets was accomplishedthrough an increase in deposits (net of brokered CDs) of $266.3 million, $100.9 million of which were due to the acquisition of FWNB, an increase in wholesale funding of $348.8 million and an increase in capital of $65.4 million (including trust preferred securities).The economics associated with this growth is more attractive than we have seen in several years.At Southside we are well aware of the current precarious economic environment and are managing the bank to an increasing standard of protection.” “Southside’s strong commitment to traditional banking remains unwavering. Our loan growth is a product of the success of our many lending initiatives and programs coupled with the hard work and dedication of our seasoned lending team. SFG continues to perform as planned.We continue to believe SFG will be a meaningful contributor to future earnings.Each of the banking offices of FWNB is now a branch of Southside Bank as the merger of Southside Bank and FWNB was completed on September 29, 2008.We believe this merger will allow us to further integrate FWNB, increasing the synergies of the two entities.Southside has traditionally built its banking franchise on a foundation of strong banking talent.Also, during the third quarter we were able to attract several seasoned lending professionals most of whom are located in our Fort Worth footprint. We anticipate the Fort Worth metropolitan area will continue to be a major driver of our future growth.” “In the investment portfolio, we managed our agency mortgage-backed securities to profit from the overall weaker real estate market.Our entire mortgage-backed portfolio continues to be comprised of U. S. agency securities (Ginnie Mae, Fannie Mae and Freddie Mac).The average coupon in the mortgage-backed securities portfolio ended the quarter at 6.08%, an increase from 5.70% at September 30, 2007.” The management of the funding for any successful financial institution needs to be a core competency.Our funding is comprised of core deposit relationships, as well as, wholesale funding in order to complete the picture. We believe our overall funding strategy provides us appropriate funding for our earning assets.Our funding objectives go well beyond quarterly earnings and include long-term economics, as well as, overall soundness.As on the asset side, our funding goals are concentrated on maximizing franchise value. “2008 has been a year marked by several historic economic events. At Southside, as we evaluate the financial landscape, our posture is best described as both cautious and constructive. We firmly believe in the long-term financial success of our great nation. Just as we believe today’s decisions will pave the way for Southside’s future success we believe the same is true for the United States. Loan and Deposit Growth For the three months ended September 30, 2008, total loans increased by $9.1 million, or 0.93%, when compared to June 30, 2008.Management believes that the loan portfolio remains well diversified.During the quarter ended September 30, 2008, construction and commercial real estate loan categories decreased along with commercial and municipal loan portfolios, while 1-4 family real estate and loans to individuals increased.When comparing the period ended September 30, 2008 to the comparable period in 2007, total loans grew by $191.8 million, or 24.1%.Approximately $87.8 million of the increase at September 30, 2008 is related to FWNB, which was purchased in October of 2007, and approximately $73.8 million is related to SFG automobile loans.The remaining $30.2 million increase is due to loan growth at Southside Bank.We are pleased that our loan growth appears well diversified as all loan categories increased when comparing September 30, 2008 to the same period in 2007. Nonperforming assets increased $915,000, or 12.0%, for the three months ended September 30, 2008, when compared to June 30, 2008.The increase in nonperforming assets is primarily due to an increase in nonaccrual loans and loans 90 days past due at Southside Bank.The ratio of non-performing assets to total assets increased slightly to 0.34% from 0.33% at June 30, 2008.Nonperforming assets increased $6.4 million, or 293.2%, when comparing September 30, 2008 to September 30, 2007.The ratio of non-performing assets to total assets increased but remained relatively low at 0.34%.In addition, approximately $1.4 million of SFG automobile loans were in nonaccrual status at September 30, 2008 compared to zero at September 30, 2007.This increase is a result of the $73.8 million in auto loan purchases by SFG currently in Southside’s loan portfolio. Deposits, net of brokered deposits, decreased $13.9 million, or 0.93%, to $1.5 billion during the three months ended September 30, 2008, when compared to June 30, 2008.When comparing the period ended September 30, 2008 to the comparable period in 2007, deposits, net of brokered deposits, increased $248.3 million, or 20.2%.Approximately $100.9 million of the increase at
